Case 3:19-cv-01628-LAB-AHG Document 314 Filed 04/23/20 PageID.5299 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7                                UNITED STATES DISTRICT COURT
  8                            SOUTHERN DISTRICT OF CALIFORNIA

  9
 10    SECURITIES AND EXCHANGE                            Case No.        3:19-cv-01628-LAB-AHG
       COMMISSION,
 11                                                       ORDER GRANTING
                                                          JOINT MOTION FOR ORDER
 12                   Plaintiff,                          GRANTING SEATTLE FUNDING
                                                          GROUP RELIEF FROM
 13    v.                                                 PRELIMINARY INJUNCTION TO
                                                          FORECLOSE ON REAL PROPERTY
 14    GINA CHAMPION-CAIN AND ANI                         [DOCKET NO. 303]
       DEVELOPMENT, LLC
 15
 16                   Defendants,

 17    AMERICAN NATIONAL
       INVESTMENTS, INC.,
 18
                      Relief Defendant.
 19
 20          The unopposed Joint Motion for Order Granting Seattle Funding Group Relief from

 21   Preliminary Injunction to Foreclose on Real Property [Docket No. 303] is GRANTED.

 22          With respect to the property located at located at 7569-7571/7565 University Ave. San Diego,

 23   California, APN 469-620-11 & 12 (the “University Ave. Property”),SFG Income Fund VI, LLC and

 24   Home Services, Inc. (the “Lenders”) are granted limited relief from the prohibitions set forth in Section
                                                                                                             1
                                                                            Case No. 3:19-cv-01628-LAB-AHG
Case 3:19-cv-01628-LAB-AHG Document 314 Filed 04/23/20 PageID.5300 Page 2 of 2




  1   XIII B and C of the Appointment Order [Docket 6] for the purposes of permitting the Lenders to

  2   enforce the security interests created under their respective deeds of trust by commencing and

  3   prosecuting non-judicial foreclosure proceedings. Such foreclosure proceedings may be consummated

  4   without the necessity of any further order of the Court. The successful bidder at any foreclosure sale

  5   may acquire and take possession of the University Ave. Property free and clear of any interest of the

  6   receivership estate.

  7          Such relief from the prohibitions under Section XIII, set forth in the Appointment Order, shall

  8   be limited to the above-named Lenders and shall not extend to any other creditor of the Receivership

  9   Entities. The Lenders retain all other rights and remedies they currently have, including without

 10   limitation the right to petition this Court for further relief. The Receiver and Champion-Cain will

 11   execute and deliver to Lenders such documents as the Lenders may reasonably request in order to

 12   complete their nonjudicial foreclosure proceedings.

 13          Nothing herein shall preclude the Receiver from soliciting or developing offers for the

 14   University Ave. Property pending the foreclosure sale. In the event an offer in an amount sufficient to

 15   pay secured claims and property taxes, to provide a net recovery for the receivership estate is secured,

 16   and the buyer has released contingencies, the Receiver will confer with Lenders and seek Court

 17   approval of the sale.

 18          IT IS SO ORDERED.

 19
 20   DATE: April 22, 2020
                                                             Hon. Larry A. Burns
 21                                                          Chief United States District Judge

 22
 23

 24
                                                                                                            2
                                                                           Case No. 3:19-cv-01628-LAB-AHG
